Pope, Judge.
The decision of the Court of Appeals in this case having been reversed in part and affirmed in part by the Supreme Court, Sutter v. Hutchings, 254 Ga. 194 (327 SE2d 716) (1985), our decision in Sutter v. Turner, 172 Ga. App. 777 (325 SE2d 384) (1984), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgments reversed in Case Nos. 68084 and 68110. Judgment affirmed in part; reversed in part in Case No. 68085.


Banke, C. J., and Benham, J., concur.